                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

HALA MELIKA,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Case No. 3:18-cv-00508
                                                      )      Judge Campbell / Frensley
SOCIAL SECURITY ADMINISTRATION,                       )
                                                      )
               Defendant.                             )


                            REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g), to obtain judicial review of the

final decision of the Commissioner of Social Security denying Plaintiff Disability Insurance

Benefits (“DIB”), as provided under Title II of the Social Security Act (“the Act”). The case is

currently pending on Plaintiff’s “Motion for Judgment on the Record.” Docket No. 18. Plaintiff

has filed an accompanying Memorandum. Docket No. 19. Defendant has filed a Response,

arguing that the decision of the Commissioner was supported by substantial evidence and should

be affirmed. Docket No. 20.

       For the reasons stated below, the undersigned recommends that Plaintiff’s “Motion for

Judgment on the Record” be DENIED, and that the decision of the Commissioner be

AFFIRMED.

                                      I. INTRODUCTION

       Plaintiff protectively filed her application for Disability Insurance Benefits (“DIB”) on

October 14, 2014, alleging that she had been disabled since May 14, 2013, due to a cerebral



                                                 1
aneurysm. See, e.g., Docket No. 14, Attachment (“TR”), pp. 168-69, 185. Plaintiff’s application

was denied both initially (TR 106-08) and upon reconsideration (TR 110-16). Plaintiff

subsequently requested (TR 117-18) and received (TR 40-68) a hearing. Plaintiff’s hearing was

conducted on July 20, 2017, by Administrative Law Judge (“ALJ”) Michelle Alexander. TR 40.

Plaintiff and vocational expert (“VE”), Catherine Bradford, appeared and testified.1 TR 40-68.

       On October 27, 2017, the ALJ issued a decision unfavorable to Plaintiff, finding that

Plaintiff was not disabled within the meaning of the Social Security Act and Regulations. TR

15-36. Specifically, the ALJ made the following findings of fact:

                1.      The claimant meets the insured status requirements of the
                        Social Security Act through December 31, 2018.

                2.      The claimant has not engaged in substantial gainful activity
                        since May 14, 2013, the alleged onset date (20 CFR
                        404.1571 et seq.).

                3.      The claimant has the following severe impairments: morbid
                        obesity; right middle cerebral artery aneurysm; and cerebral
                        arteriovenous malformation (20 CFR 404.1520(c)).

                4.      The claimant does not have an impairment or combination
                        of impairments that meets or medically equals the severity
                        of one of the listed impairments in 20 CFR Part 404,
                        Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
                        404.1526).

                5.      After careful consideration of the entire record, the
                        undersigned finds that the claimant has the residual
                        functional capacity to perform sedentary work as defined in
                        20 CFR 404.1567(a) except this individual can occasionally
                        climb ramps and stairs, never climb ladders, ropes and
                        scaffolds; and occasionally balance, stoop, kneel, and
                        crouch, but never crawl. This individual also has the
                        following additional environmental limitations: must avoid


       1
           Omar Abed appeared as an Interpreter for Plaintiff. TR 40.

                                                 2
      concentrated exposure to extreme cold, extreme heat, and
      vibration; must avoid ordinary hazards in the workplace
      such as boxes on the floor and ajar doors; no work with or
      near dangerous and moving type of equipment or
      machinery, moving mechanical parts, and unprotected
      heights; and tolerate moderate noise levels. This individual
      also has the following additional mental limitations: can
      understand, remember, and apply simple and routine
      instructions and tasks; can interact frequently with
      supervisors, co-workers and the general public; can
      maintain concentration persistence, and pace for 2 hours at
      a time over an 8-hour work day; and can adapt to infrequent
      changes in the work setting.

6.    The claimant is unable to perform any past relevant work
      (20 CFR 404.1565).

7.    The claimant was born on January 19, 1970 and was 43
      years old, which is defined as a younger individual age 18-
      44, on the alleged disability onset date. The claimant
      subsequently changed age category to a younger individual
      age 45-49 (20 CFR 404.1563).

8.    The claimant has a limited education and is able to
      communicate in English (20 CFR 404.1564).

9.    Transferability of job skills is not material to the
      determination of disability because using the Medical-
      Vocational Rules as a framework supports a finding that the
      claimant is “not disabled,” whether or not the claimant has
      transferable job skills (See SSR 82-41 and 20 CFR Part
      404, Subpart P, Appendix 2).

10.   Considering the claimant’s age, education, work
      experience, and residual functional capacity, there are jobs
      that exist in significant numbers in the national economy
      that the claimant can perform (20 CFR 404.1569 and
      404.1569(a)).

11.   The claimant has not been under a disability, as defined in
      the Social Security Act, from May 14, 2013, through the
      date of this decision (20 CFR 404.1520(g)).



                                3
TR 17-31.

       On November 1, 2017, Plaintiff timely filed a request for review of the hearing decision.

TR 164-67. On April 6, 2018, the Appeals Council issued a letter declining to review the case

(TR 1-5), thereby rendering the decision of the ALJ the final decision of the Commissioner.

This civil action was thereafter timely filed, and the Court has jurisdiction. 42 U.S.C. § 405(g).

If the Commissioner’s findings are supported by substantial evidence, based upon the record as a

whole, then these findings are conclusive. Id.

                               II. REVIEW OF THE RECORD

       The parties and the ALJ have thoroughly summarized and discussed the medical and

testimonial evidence of record. Accordingly, the Court will discuss those matters only to the

extent necessary to analyze the parties’ arguments.

                                III. CONCLUSIONS OF LAW

                                     A. Standard of Review

       This Court’s review of the Commissioner’s decision is limited to the record made in the

administrative hearing process. Jones v. Sec’y of Health & Human Servs., 945 F.2d 1365, 1369

(6th Cir. 1991). The purpose of this review is to determine: (1) whether substantial evidence

exists in the record to support the Commissioner’s decision, and (2) whether any legal errors

were committed in the process of reaching that decision. Landsaw v. Sec’y of Health & Human

Servs., 803 F.2d 211, 213 (6th Cir. 1986).

       “Substantial evidence” means “such relevant evidence as a reasonable mind might accept

as adequate to support the conclusion.” Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389 (6th Cir.

1999), citing Richardson v. Perales, 402 U.S. 389, 401 (1971). “Substantial evidence” has been


                                                 4
further quantified as “more than a mere scintilla of evidence, but less than a preponderance.”

Bell v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir. 1996), citing Consol. Edison Co. v.

N.L.R.B., 305 U.S. 197, 229 (1938).

       The reviewing court does not substitute its findings of fact for those of the Commissioner

if substantial evidence supports the Commissioner’s findings and inferences. Garner v. Heckler,

745 F.2d 383, 387 (6th Cir. 1984). In fact, even if the evidence could also support a different

conclusion, the decision of the ALJ must stand if substantial evidence supports the conclusion

reached. Her, 203 F.3d at 389, citing Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997). If the

Commissioner did not consider the record as a whole, however, the Commissioner’s conclusion

is undermined. Hurst v. Sec’y of Health & Human Servs., 753 F.2d 517, 519 (6th Cir. 1985),

citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980).

       In reviewing the decisions of the Commissioner, courts look to four types of evidence:

(1) objective medical findings regarding Plaintiff’s condition; (2) diagnoses and opinions of

medical experts; (3) subjective evidence of Plaintiff’s condition; and (4) Plaintiff’s age,

education, and work experience. Miracle v. Celebrezze, 351 F.2d 361, 374 (6th Cir. 1965).

                         B. Proceedings At The Administrative Level

       The claimant carries the ultimate burden to establish an entitlement to benefits by proving

his or her “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). “Substantial gainful activity” not

only includes previous work performed by Plaintiff, but also, considering Plaintiff’s age,

education, and work experience, any other relevant work that exists in the national economy in


                                                  5
significant numbers regardless of whether such work exists in the immediate area in which

Plaintiff lives, or whether a specific job vacancy exists, or whether Plaintiff would be hired if he

or she applied. 42 U.S.C. § 423(d)(2)(A).

       At the administrative level of review, the claimant’s case is considered under a five-step

sequential evaluation process summarized as follows:

                (1) If the claimant is working and the work constitutes substantial
                gainful activity, benefits are automatically denied.

                (2) If the claimant is not found to have an impairment which
                significantly limits his or her ability to work (a “severe”
                impairment), then he or she is not disabled.

                (3) If the claimant is not working and has a severe impairment, it
                must be determined whether he or she suffers from one of the
                “listed” impairments or its equivalent.2 If a listing is met or
                equaled, benefits are owing without further inquiry.

                (4) If the claimant does not suffer from any listing-level
                impairments, it must be determined whether the claimant can
                return to the job he or she previously held in light of his or her
                residual functional capacity (e.g., what the claimant can still do
                despite his or her limitations). By showing a medical condition
                that prevents him or her from returning to such past relevant work,
                the claimant establishes a prima facie case of disability.

                (5) The burden then shifts to the Commissioner to establish the
                claimant’s ability to work by proving the existence of a significant
                number of jobs in the national economy which the claimant could
                perform, given his or her age, experience, education, and residual
                functional capacity.

See, e.g. 20 CFR §§ 404.1520, 416.920. See also Moon v. Sullivan, 923 F.2d 1175, 1181 (6th

Cir. 1990).

       The Commissioner’s burden at the fifth step of the evaluation process can be satisfied by


       2
           The Listing of Impairments is found at 20 CFR § 404, Subpt. P, App. 1.

                                                  6
relying on the medical-vocational guidelines, otherwise known as “the grid,” but only if the

claimant is not significantly limited by a nonexertional impairment, and then only when the

claimant’s characteristics identically match the characteristics of the applicable grid rule. Moon,

923 F.2d at 1181; 20 CFR § 404, Subpt. P, App. 2, Rule 200.00(e)(1), (2). See also Damron v.

Sec’y of Health & Human Servs., 778 F.2d 279, 281-82 (6th Cir. 1985). Otherwise, the grid

cannot be used to direct a conclusion, but only as a guide to the disability determination. Id. In

such cases where the grid does not direct a conclusion as to the claimant’s disability, the

Commissioner must rebut the claimant’s prima facie case by coming forward with particularized

proof of the claimant’s individual vocational qualifications to perform specific jobs, which is

typically obtained through vocational expert testimony. See Varley v. Sec’y of Health & Human

Servs., 820 F.2d 777, 779 (6th Cir. 1987).

       In determining residual functional capacity for purposes of the analysis required at stages

four and five above, the Commissioner is required to consider the combined effect of all the

claimant’s impairments: mental and physical, exertional and nonexertional, severe and

nonsevere. See 42 U.S.C. § 423(d)(2)(B).

                               C. Plaintiff’s Statement Of Errors

       Sentence four of § 405(g) states as follows:

               The court shall have power to enter, upon the pleadings and
               transcript of the record, a judgment affirming, modifying, or
               reversing the decision of the Commissioner of Social Security,
               with or without remanding the cause for a rehearing.

42 U.S.C. §§ 405(g), 1383(c)(3).

       “In cases where there is an adequate record, the Secretary’s decision denying benefits can



                                                 7
be reversed and benefits awarded if the decision is clearly erroneous, proof of disability is

overwhelming, or proof of disability is strong and evidence to the contrary is lacking.” Mowery

v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985). Furthermore, a court can reverse the decision and

immediately award benefits if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits. Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994). See also Newkirk v. Shalala, 25 F.3d 316, 318 (6th Cir.

1994).

         Plaintiff seeks reversal or remand pursuant to sentence 4 of § 405(g), set forth above,

arguing that “[t]he ALJ erred when she failed to consider whether her own findings established a

“closed period” of disability (i.e., a period of disability with a definite beginning and ending date)

despite her rationale that Plaintiff’s condition “improved” to the extent of not being disabled.”

Docket No. 19. Specifically, Plaintiff contends that because the ALJ determined that her

condition had “improved” such that her impairments did not last at a disabling level for the

requisite minimum twelve month period of disability, the ALJ should have made one residual

functional capacity finding concerning Plaintiff’s impairments before the “improvement” and a

separate residual functional capacity finding concerning Plaintiff’s impairments after the

“improvement.” Id. at 10. Plaintiff maintains, “Since the ALJ in this case plainly did not

address the issue one way or the other whether Plaintiff’s impairments met the minimum

required to establish a 12 month period of disability between May 2013 and October 2014 (or

May 2015, her last appointment with Dr. Al-Omary her specialist, documented in the record;

October 2014 was the last visit, documented in the record with her treating neurosurgeon, Dr.

Spooner). If the ALJ wanted to consider denying this claim, even during the timeframe prior to


                                                  8
improvement in her condition, she needed to have a legitimate medical basis for doing so.” Id. at

11-12. Plaintiff continues, “Assuming, for the sake of argument, that a reasonable ALJ could

have questions regarding Plaintiff’s impairments or symptoms during this timeframe, she had

numerous options at her disposal, none of which was to engage in lay medical analysis. For

instance, she could have arranged for review of the record and testimony by a medical expert; she

could have returned the entire case file (with updated evidence) to the State Agency for review by

a medical consultant; ordered a consultative examination to explicitly consider how the

improvement in her condition changed her RFC or, perhaps most simply, she could have re-

contacted Drs. Al-Omary and Spooner to seek clarification regarding this issue and/or obtain

additional information. Unfortunately, she did none of these things.” Id. at 12, citing SSR 12-

2p; 20 CFR § 404.1520b(c)(1); HALLEX § I-2-5-34 (italics original).

       Plaintiff additionally argues that the ALJ cannot rely on the testimony of a VE to deny

benefits at step five when the VE’s testimony is based on an inaccurate or legally deficient

residual functional capacity finding. Id. at 10. Accordingly, Plaintiff argues that the ALJ’s

decision is not supported by substantial evidence such that remand is required. Id. at 12.

       Defendant responds that the ALJ properly reviewed the record as a whole and that

substantial evidence supports the ALJ’s decision that Plaintiff was not disabled because she

could perform a restricted range of simple, sedentary work existing in significant numbers in the

national economy. Docket No. 20, p. 3-4. Defendant argues that, while Plaintiff suffered a

cerebral aneurysm on her alleged onset date, her condition improved over the next several

months, and within twelve months of the aneurysm, she retained the ability to perform a range of

simple, sedentary work, such that, contrary to Plaintiff’s argument, there was no continuous


                                                 9
twelve-month period in which she had a more restrictive residual functional capacity and the ALJ

properly determined that Plaintiff was not disabled. Id. at 4-5.

       Defendant further responds that, despite Plaintiff’s contention that the ALJ should have

made one residual functional capacity determination for the period prior to Plaintiff’s

improvement and a separate residual functional capacity determination for the period after

Plaintiff’s improvement because the ALJ’s singular residual functional capacity describes

Plaintiff’s abilities for the “entire adjudicated period” and assumes that Plaintiff “was limited in

exactly the same way during the entire timeframe,” that is not what the ALJ’s residual functional

capacity means. Id. at 5. Defendant argues that the ALJ’s residual functional capacity

determination instead means that Plaintiff did not have any continuous twelve month period in

which she had an ability less than that identified by the ALJ in her residual functional capacity

determination. Id. Defendant asserts, “The Commissioner does not make separate RFC findings

every time a claimant has a limitation that lasts less than 12-continuous months. The

Commissioner only makes separate RFC findings if the limitations last for at least 12-continuous

months. The alternative would require the Commissioner to make a different RFC finding every

time a claimant suffers from the flu, or food poisoning, or any other temporary impairment.” Id.

       Defendant argues that Plaintiff’s allegation that she had greater limitations than identified

by the ALJ for the period between “April 2013” and October 2014 is not supported by the record.

Id. at 6. Defendant maintains that the ALJ properly evaluated the record, including Plaintiff’s

treatment records, the medical opinions, and Plaintiff’s subjective complaints; properly weighed

the evidence, including inconsistencies therein; and properly accepted and incorporated

Plaintiff’s limitations that were found to be credible and supported by the evidence. Id. at 5-10,


                                                 10
12-15.

         Addressing Plaintiff’s suggestion that the ALJ should have obtained medical expert

testimony or re-contacted Plaintiff’s treating physicians for a medical opinion regarding the time

period between April 2013 and October 2014, Defendant notes that the Commissioner sent

several requests for medical opinions to Plaintiff’s treating physicians but they “choose [sic] not

to provide one.” Id. at 10, citing TR 447, 713, 729, 773, 827, 843. Defendant further notes that

the Commissioner already has medical expert evidence regarding Plaintiff’s impairments during

the alleged closed period, and points out that remanding the case to get additional medical expert

opinions regarding the same period and same medical evidence would only serve to further delay

resolution of Plaintiff’s claims. Id. at 10-11.

         Regarding Plaintiff’s assertion that the ALJ made her determination based upon her lay

evaluation of the medical evidence, Defendant argues that the Sixth Circuit “has made it clear

that the ALJ’s RFC finding does not need to correspond to any particular medical opinion”

because a residual functional capacity determination is an administrative finding that is reserved

to the Commissioner such that requiring the ALJ to base her residual functional capacity

determination on a physician’s opinion would effectively “confer upon the treating source the

authority to make the determination or decision about whether an individual is under a

disability.” Id. at 11, citing Mokbel-Aljahmi v. Comm’r of Soc. Sec., 732 F. App’s 395, 401 (6th

Cir. 2018); Brown v. Comm’r of Soc. Sec., 602 F. App’x 328, 311 (6th Cir. 2015).

         Addressing Plaintiff’s contention that the ALJ improperly relied on the testimony of the

VE to deny benefits at step five because the VE’s testimony was based on an inaccurate or

legally deficient residual functional capacity finding, Defendant responds that the ALJ properly


                                                  11
included all credible and supported limitations into her residual functional capacity and

corresponding hypothetical questions such that she could rely upon the VE’s testimony that an

individual with Plaintiff’s limitations could perform work existing in significant number in the

national economy and was therefore not disabled. Id. at 15-16.

       As an initial matter, the reviewing court does not substitute its findings of fact for those

of the Commissioner if substantial evidence supports the Commissioner’s findings and

inferences. Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). In fact, even if the evidence

could also support a different conclusion, the ALJ’s decision must stand if substantial evidence

supports the conclusion reached. Her, 203 F.3d at 389, citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997). If the Commissioner did not consider the record as a whole, however, the

Commissioner’s conclusion is undermined. Hurst v. Sec’y of Health & Human Servs., 753 F.2d

517, 519 (6th Cir. 1985), citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980).

       In the case at bar, the ALJ ultimately determined that Plaintiff retained the residual

functional capacity to perform a restricted range of sedentary work. TR 19-20. Specifically, the

ALJ determined that Plaintiff could perform sedentary work that complied with the following

additional limitations: occasional climbing of ramps and stairs; never climbing ladders, ropes and

scaffolds; occasional balancing, stooping, kneeling, and crouching; never crawling; avoiding

concentrated exposure to extreme cold, extreme heat, and vibration; avoiding ordinary hazards in

the workplace such as boxes on the floor and ajar doors; avoiding working with or near

dangerous and moving type of equipment or machinery, moving mechanical parts, and

unprotected heights; and tolerating moderate noise levels. Id. The ALJ further found that

Plaintiff had the following mental limitations that must be considered in the restricted range of


                                                 12
sedentary work that Plaintiff could perform: understanding, remembering, and applying simple

and routine instructions and tasks; interacting frequently with supervisors, co-workers, and the

general public; maintaining concentration, persistence, and pace for 2 hours at a time over an 8-

hour work day; and adapting to infrequent changes in the work setting. Id. In making her

residual functional capacity determination, the ALJ considered Plaintiff’s medical records and

treatment, the medical opinion evidence, Plaintiff’s subjective complaints, the hearing testimony,

Plaintiff’s reported daily activities, and the pre-hearing written submissions. TR 17-32.

       Evaluating the medical evidence of record, the ALJ stated:

               Turning to the medical evidence, the objective findings in this case
               fail to provide strong support for the claimant’s allegations of
               disabling symptoms and limitations. More specifically, the
               medical findings do not support the existence of limitations greater
               than those set forth in the above residual functional capacity.

               Right middle cerebral artery aneurysm; and Cerebral
               arteriovenous malformation.

               On May 15, 2013, the claimant suffered a cerebral aneurism,
               attributed to arteriovenous brain malformation, resulting in
               hospitalization and two operative procedures consisting of coiling
               of her right middle cerebral artery aneurysm and right
               frontotemporal craniotomy for evacuation of an intercranial
               hemorrhage, complicated by aspiration pneumonia, which resolved
               (Exs. 1F, pp. 17-23, 38, 43, 55, 8F, pp. 13-16, 9F, pp. 33-37, 44-
               48, and 13F, p. 40). Initial computed tomography (CT) scans
               revealed she had intraparenchymal and diffuse subarachnoid
               hemorrhage, and mild midline shift, w hile additional pre-operative
               imaging showed mild increase in size of the frontal lobe
               parenchymal hemorrhage, new extensive intraventricular
               hemorrhage, and cerebral aneurysm; but, stable subarachnoid
               hemorrhage (Exs. 1F, pp. 18-23, 26-28, and 11F, p. 57).
               Meanwhile, post-operative imaging showed new mild to moderate
               vasospasm M1 segment right middle cerebral artery and A1
               segment of the right cerebral artery; status post coiling cerebral
               aneurysm; subarachnoid intraventricular hemorrhage decreased in


                                                13
density since the admission date; and stable right scalp hematoma
(Ex. 1F, pp. 32-33, 40, 47-51). According to her discharge
summary, she received final diagnoses of subacute nontraumatic
subarachnoid hemorrhage, acute respiratory failure, right middle
cerebral artery aneurism, seizure, aspiration pneumonia, altered
mental status, fever, and vasospasms (Exs. 1F, p. 43, and 2F, p.
125). She was initially prescribed antiepileptic medication and later
prescribed opioid pain medication; but, both medication types were
discontinued by late 2014 (Ex. 1F, p. 10). Also during this period,
she was advised to undergo therapy (pp. 32-33, 38-45), and the
claimant’s neurologist, John Spooner, M.D., recommended she
temporarily refrain from work until August 2013 (Exs. 11E, p. 166,
1F, pp. 63-64, and 2F, p. 141).

The claimant was discharged to Skyline Medical Center-
Rehabilitation in stable condition on June 3, 2013, with temporary
supervision for certain activities, including eating, grooming,
bathing, dressing, and toileting (Ex. 1F, pp. 39, 43-46, 54). While
at Skyline, she fell and suffered a slightly displaced comminuted
left leg/ankle fracture, which was treated with non-operative gentle
closed reduction and a left leg cast (Exc. 1F, p. 55, and 2F, p. 29).
The record also shows she complained of headaches around this
time and was prescribed medication to take as needed (Ex. 1F, pp.
39-44). The claimant was discharged on July 5, 2013, and
according to the post-admission physician evaluation, she was
assessed with ADL ambulation dysfunction secondary to
intracranial hemorrhage, intraventricular hemorrhage, and
aneurysm status post craniotomy (Exs. 1F, pp. 40-41, and 2F, pp.
130-133). Meanwhile imaging of the brain taken in late July 2013
revealed underling encephalomalacia; but, no acute intracranial
abnormality, and the record further shows Dr. Spooner continued
to recommend that the claimant remain off work and extended her
release to October 2013, although he noted at a follow up visit that
she had “done very well.” (Exs. 11E, p. 169, 1F, pp. 65, 71, and
2F, pp. 138-139, 144).

After her discharge from Skyline, she participated in physical
therapy (PT) for ankle/foot pain and difficulty walking (Ex. 2F, p.
27), and PT records document initial complaints of intermittent left
foot and ankle pain, swelling, tenderness, and weakness secondary
to the broken left ankle (pp. 27-32). Upon initial physical exam,
she had reduced range of motion and reduced strength of the
ankle/foot (i.e. between 2/5 and 3/5), and she was observed


                                 14
wearing a walking boot (p. 29). But, by late August 2013, she
complained less frequently of left ankle stiffness or pain (pp. 41,
49, 53-57) and fatigue (pp. 45, 51-55), and she also reported an
“overall decrease in pain/symptoms since the initiation of therapy”
with “overall improvement” noted (pp. 33-39, 43-55).
Furthermore, according to PT records, she tolerated the treatment
well (pp. 33, 37-41, 47-51, 55), generally noted no increase in pain
while performing exercises (pp. 33-35, 39, 45, 53-55), and
repeatedly reported an overall increase in functional ability (pp. 37-
39, 49, 53). Likewise, although she initially had some abnormal
exam findings, including limited range of motion with pain and
tenderness to palpation of the left ankle (pp. 41-43), the record
reflects she was generally “progressing toward achievement of
treatment goals as expected.” (pp. 35, 39-43, 57, 72, 74).

The claimant also received follow-up treatment with Vartgez K.
Mansourian, M.D. in August 2013 (Exs. 2F, pp. 91-92, and 4F, pp.
42-44). According to office treatment records, she walked with a
walker and she also had a “wheel chair but not used often”, and her
husband stated at the office visit that she was not taking any
medications (Id.). The claimant reported “gaps in her memory”
since the aneurysm, but she also admitted her “memory ha[d]
improved” (Id.). Upon exam, her left upper extremities had slightly
reduced muscle strength (i.e., 4+5) and she had an antalgic gait;
but, she also appeared to be in no apparent distress with normal
lumbar range of motion and reflexes; intact sensations, cranial
nerves II-XII, and coordination; and no memory deficit (Id.). She
also appeared alert and oriented, and had normal speech (Id.).

Likewise, by September 2013, the claimant repeatedly reported
during her PT that she had increase in motion, increase in strength,
and she was able to walk “without her boot, perform household
ambulation, stand to prepare a meal, ascend/descend steps in her
home, and sleep through the night.” (Ex. 2F, pp. 45, 57). The
claimant also stated in September: “No pain right now. It feels
good. I didn’t want to use the walker today.” (Ex. 11E, p. 59). This
reported improvement is consistent with largely normal physical
exam findings during September 2013, including absent Clonus
and Babinski; normal range of motion in all extremities with 5/5
strength; no edema; intact sensations and cranial nerves II-XII; and
she appeared alert and oriented to person, place, and time (Ex. 2F,
p. 151). Accordingly, she was assessed overall with decreased pain
level, increased range of motion, increased strength, improvement


                                 15
in limited functional activities, and improved balance (p. 57). PT
records also show that by September, she partially met some of her
treatment goals, including the ability to ambulate without an
assistive device without difficulty, safely perform sit to stand
transfers, and stair climb without difficulty (p. 58).

In early October 2013, the same month the claimant discharged
from PT, she underwent a cerebral arteriogram and a redo of the
right frontotemporal craniotomy for clipping of the middle cerebral
artery aneurysm resulting in a two-day hospital stay (Exs. 1F, pp.
76-78, 90-91, 2F, pp. 146-153, 3F, pp. 11-16, and 9F, pp. 38-42,
49-53). Post-operative head imaging revealed status post right
frontal, partietal anterior, craniotomy for right MCA aneurysm
clipping; right frontoparietal extradural fluid collection; extensive
encephalomalcia right frontal lobe; and large subgaleal fluid
collection along the right frontopaeriatal skull (Ex. 1F, p. 109).
According to the discharge summary, she had diagnoses of right
middle cerebral artery aneurysm, status post coiling and
subarachnoid hemorrhage with intracranial hemorrhage, and status
post evacuation of intracranial hemorrhage with right sided
craniotomy (Exs. 1F, pp. 90-91, and 3F, p. 11). The record shows
she also complained of headaches around this period (Ex. 1F, p.
90). Of note, also during this period, the claimant’s medical release
was extended by Dr. Spooner through late November 2013 (Exs.
11E, p. 23, 1F, pp. 111-112, and 2F, pp. 10-11). Furthermore, in a
separate note, Dr. Spooner opined that although the claimant had
done “exceptionally well” since her multiple cranial procedures,
she was “obviously disabled” during this period and “unable to
work.” (Exs. 11E, p. 25, 1F, p. 113, and 2F, p. 12). But, according
to physical exam findings from October 2013, the claimant had full
range of motion in all extremities with 5/5 muscle strength, grossly
intact sensations, and no neurologic abnormalities (ex. 1F, p. 105).
Likewise, mental status exams performed in late October 2013
were also normal, and although she had mild fluctuant head
swelling upon a subsequent physical exam, her cranial incision was
noted to be healing well without redness or drainage (p. 106).

Following the October 2013 clipping operative procedure, the
claimant returned to PT and rehabilitation for an additional six
weeks, and PT records show she complained of weakness in the
bilateral lower extremities, numbness in her left foot and toes, and
lumbar pain, which she alleged occurred shortly after she had the
brain operation (Ex. 2F, pp. 15-16, 65-66). PT records further show


                                 16
she was assessed with muscle weakness and difficulty walking
based on her reported symptoms and limitations, including
difficulty and/or inability with bending, stair climbing, household
management tasks, and standing/walking over 10 minutes at a
time, as well as initial findings of narrow decreased gait and
reduced strength in her lower extremities (i.e. between 3/5 and
3+/5)(Id.). But, she also had a normal range of motion of the lower
extremities bilaterally with 2+ deep tendon reflexes, and fair
balance (Id.).

Of note, by her second PT visit, the claimant admitted she was
noncompliant with her home exercise programs, “stating she hasn’t
done much of anything lately except lie around.” (Ex. 2F, p. 70).
She also later repeatedly admitted she was only partially compliant
with home exercise programs and the record repeatedly reflects she
“puts forth little effort while in therapy and will not stay over one
hour.” (pp. 70, 74-76, 80). Likewise, the record further notes:
“Time constraints and slow pacing make it very difficult to
progress her.” (p. 78). But, despite the foregoing, she reported she
“feels better than before treatment”, she continued to tolerate
treatment well, and she reported feeling “good” or “doing fine” at
subsequent sessions (pp. 70-76, 80). Notably, despite putting “forth
little effort when working on balance exercises and when strength
was assessed” and showing “little to no improvement toward
treatment goals secondary to her lack of effort and decreased
understanding secondary to language barrier”, physical exam
findings just prior to her discharge from PT in early December
2013 show improved muscle strength and postural control (pp. 80-
83).

Also during this period, the claimant’s husband informed Dr.
Spooner she had cognitive difficulties including getting around and
dressing herself, and Dr. Spooner indicated these would likely be
long-term problems related to her history of subarachnoid
hemorrhage; but, he also noted that the claimant seemed relatively
well and had a nonfocal exam (Exs. 2F, pp. 24-25, and 11E, pp.
38-39). Meanwhile, according to an updated December 2013 CT
brain scan, the claimant had stable postinfarction encephalomalacia
of the right MCA with ex vacuo dilation of the right lateral
ventricle and postoperative dural thickening, and there continued to
be no evidence of acute intracranial abnormality (Exs. 2F, p. 21,
and 3F, p. 9). Of note, these findings regarding her wellness and
nonfocal exam are consistent with treatment records covering the


                                 17
same period located elsewhere in the record. For example, in early
2014, the claimant received treatment from her primary care
physician, Malek H. Al-Omary, M.D., who, according to the office
treatment records, she hadn’t seen in over a year (exs. 11E, pp.
106-108, 2F, pp. 88-89, 4F, pp. 38-40, and 5F, pp. 46-48). Upon
exam, all her joints had normal range of motion with no joint
swelling, and she also had grossly intact cranial nerves II-XII;
normal gait, motor function and deep tendon reflexes; negative
cerebellar signs; and no focal sensory deficit (Id.). She was also
alert and oriented to person, place, and time, and had normal
insight and judgment (Id.).

Despite the foregoing, Dr. Spooner provided a medical source
statement dated February 2014 maintaining that the claimant was
still unable to work, and he opined she could not bend, lift, twist,
and neither sit nor stand for prolonged periods due to her cerebral
aneurysm, subarachnoid hemorrhage, and reported symptoms of
brain bleed and headaches (Ex. 9F, pp. 22-24). Dr. Spooner further
opined that the claimant would not be able to return to work until
mid-May 2014 and she would “possibly” have absences from work
due to headache flare-ups; but, he also admitted the probable
duration of these conditions were “unknown” (pp. 23-24). Of not,
Dr. Spooner subsequently completed an additional medical source
statement/restrictions form on behalf of the claimant as part of her
long-term disability file with Liberty Mutual, in late February,
wherein he indicated she was restricted from bending, driving, and
performing strenuous activities between early October 2013 and
early October 2014 (Ex. 11E, pp. 11-12).

Also of note, between March and April 2014, Dr. Al-Omary
completed his own assessment on behalf of the claimant as part of
her long-term disability file, wherein he opined she had poor
memory, poor balance, and indicated she could not stand, walk,
lift, or drive due to her conditions (Ex. 11E, p. 115). Although the
claimant had a normal gait based on examination findings during
part of this period (Exs. 11E, pp. 117-118, 4F, pp. 35-37, and 5F,
pp. 44-46), she also had positive impaired recent memory (Exs. 2F,
p. 97, 4F, p. 34, and 5F, p. 42). She was assessed with late effect of
stroke, cerebral aneurysm, and memory deficit (Ex. 2F, pp. 96-97).

Between April and May 2014, the claimant complained of
headaches and pain in her back, left shoulder, and left knee and she
was assessed with leg swelling, transitional vertebra, back pain,


                                 18
and edema (Exs. 4F, pp. 25-29, 5F, pp. 35-38, and 11F, p. 47).
Likewise, other than a slow and careful gait, physical exam
findings remained substantially unchanged (i.e. normal range of
motion with no joint swelling; grossly intact cranial nerves II-XII;
normal motor function and deep tendon reflexes; negative
cerebellar signs; and no focal sensory deficit) (Id.). She also had a
head CT taken during this period, which noted prior right
craniotomy with similar appearance of right MCA bifurcation
aneurysm and postoperative changes; but, no evidence of acute
intracranial abnormality (Exs. 3F, pp. 6-7, and 9F, pp. 28-29).
Although Dr. Spooner indicated the “head CT looks okay” and
there “does not appear to be any complication”, he also
documented the following during this period: “In addition, her
family is pursuing disability for her. I think this is very appropriate
given the fact that she has had a relatively severe intracranial injury
and will always have some cognitive deficits related to this.” (Ex.
9F, p. 30).

In July 2014, updated CT imaging of the head showed interval
decrease in size of the small extradural fluid collection below the
craniotomy flap and postoperative changes of the right
frontotemporal craniotomy for cerebral aneurism clipping with
large area of encephalomalacia and mild expected dilation of the
right lateral ventricle (Ex. 9F, p. 58). According to Dr. Spooner,
the “CT scan looks better” and he was “no longer concerned of
hydrocephalus.” (P. 59). Also in July, due to the claimant’s
concerns about driving, disability, and whether she was able to
work, Dr. Spooner referred her for occupational therapy to evaluate
her ability to operate a motor vehicle safely, and the record
indicates she was orthopedically clear to drive (pp. 56, 59). Of
note, according to the occupational therapy in-clinic assessment,
the primary referring diagnosis was cerebral aneurism, non-
ruptured, and upon referral, her primary complaint was “I get tired
easily when doing housework.” (p. 63). The occupational
evaluation assessed the claimant with mild to moderately impaired
memory, and possible impairment in attention, problem solving,
and cognitive flexibility; however, the evaluation expressly noted:
“The patient reported that she is experiencing memory difficulty
with completion of functional cognitive tasks. However the patient
and her daughter reported no other cognitive deficits noted with
completion of life roles. The patient speaks English as a second
language and the language barrier likely effected her performance
on the above cognitive testing and may not be a good predictor of


                                  19
cognitive function.” (pp. 65-67). As part of the occupational
evaluation, she also underwent a physical-motor assessment, which
resulted in findings of mildly impaired endurance and strength in
the upper and lower extremities; but, her coordination, muscle
tone, and range of motion for all extremities, in addition to her
sensations, balancing, sitting, and standing, were all found to be
within functional limits (Id.). Furthermore, in terms of functional
mobility, the claimant was found to be independent, and she denied
the use of any adaptive equipment (Id.).

On a follow-up with Dr. Spooner in October 2014, he indicated his
belief that the claimant was likely disabled secondary to cognitive
difficulties (Ex. 9F, p. 69). But, according to physical and
neurological exams performed during this period, she had a normal
gait, station, and posture; no impairment of recent or remote
memory; and she was alert and oriented to person, place, and time
(Ex. 14F, pp. 26-27). Meanwhile, during this period through June
2015, the claimant returned to Dr. Al-Omary for treatment of
obesity (addressed in morbid obesity discussion below) (Exs. 4F,
pp. 6, 9, 21, and 5F, pp. 6, 18-20, 31), diabetes (addressed in
paragraph three above (i.e. severity discussion)) and back pain, but
exam findings remained substantially unchanged (Ex. 5F, p. 11).
Likewise, according to subsequent treatment records signed by Dr.
Spooner, updated CT brain scans taken in July 2015 showed “no
acute change” and he did not recommend any further workup (Ex.
9F, p. 87). For example, imaging showed stable encephalomalacia
within the right frontal lobe; mild ex vacuo dilation of the right
lateral ventricle; postoperative changes of craniotomy for cerebral
aneurysm; and no evidence of acute intracranial process or
abnormality (Ex. 9F, pp. 6, 12). This includes no evidence of acute
hemorrhage, acute ischemia, extra-axial fluid collections, or
hydrocephalus (p. 85).

The claimant also later underwent a psychiatric consultative exam
in July 2015 (Ex. 6F), and according to the exam report, she: “was
pleasant, but the examiner was unsure if effort in the mental status
exam was optimal and whether or not ther may have been
minimization of daily activities.” (p. 1). The examiner also noted
the claimant “did not seem that impaired” when the claimant’s son
alleged his mother “knows nothing as his father does everything”
for her (p. 2). For example, the claimant “had fairly good receptive
and expressive English skills” and for the most part, “she could
understand, what the examiner was asking her and she responded


                                 20
in English.” (p. 1). The claimant informed the examiner she was
unable to work due to bad memory attributed to her aneurism, back
pain, and problems with her left leg (p. 2). She also informed the
examiner she was a high school graduate, all her schooling was in
Egypt, she had lived in the U.S. for almost 16 years, and both her
children were in College (Id.). According to the claimant’s son, she
“did everything prior to the aneurism”, but now “she often asks the
same question again and again.” (Id.). Upon mental status exam,
she did not know the specific date, her speech was usually
responsive to questions only, she recalled none of the three objects
mentioned five minutes previously, and she named the current
president, but said she did not know any recent presidents (pp. 2-
3). But, the claimant also admitted she uses her phone a lot to keep
up with information, watches TV, is on the computer, goes to
church, visits her daughter’s future mother-in-law, and cooks one
day a week although due to back pain she said she cannot do much
(Id.). Furthermore, she did not appear to be in psychological
distress, and she had average motor activity; organized thought
process; suspected good judgment and insight; suspected average
intelligence; suspected good ability to relate; neat dress and
grooming; good hygiene; and congruent and appropriate mood and
affect (Id.). Based on the overall exam, the claimant was found to
be no more than moderately limited in her ability to work with the
public and adapt; but, her ability to perform complex and detailed
tasks, as well as persist and concentrate, was difficult to ascertain
based on less than consistent optimal effort on the part of the
claimant (p. 4).

Between November 2015 and March 2015, the record shows the
claimant reportedly failed the driver’s evaluation program (Ex. 9F,
pp. 1, 8) despite being orthopedically cleared to drive (p. 91),
despite her “impressive recovery” from a grade five subarachnoid
hemorrhage (pp. 1, 8), and despite examination findings indicative
of improvement. For example, in March 2016, the claimant
ambulated well without assistance; appeared awake, alert, and
oriented to person, place, time, and situation; moved all extremities
in a coordinated fashion; had no obvious cerebellar signs; and had
fluent language with appropriate fund of knowledge (exs. 8F, p. 15,
9F, pp. 1, 8, and 10F, p. 8). Similarly, upon a subsequent exam
performed in April, her extremities were within normal limits upon
inspection with intact sensations, and she appeared alert and
oriented with no focal neurologic deficits and thought content
within normal limits (Ex. 11F, p. 16).


                                 21
              Lastly, although subsequent exams performed through May 2017
              resulted in some abnormal findings, including slow gait, impaired
              memory, and impaired attention span (Ex. 13F, pp. 8-13, 21-25,
              30, 39, 46), additional physical and neurological exams performed
              during the same period, at Gold Skin Center, consistently found no
              impairment of memory or attention span (Exs. 12F, pp. 47, 66, and
              14F, pp. 2-13, 16-25). Furthermore, the claimant consistently
              appeared alert and oriented to person, place, and time, as well as
              had normal gait, station, and posture (Id.).

              Morbid obesity.

              Review of the medical record establishes that the claimant also
              contends with morbid obesity (Ex. 2F, p. 97), and according to her
              documented vitals, she maintained a body mass index (BMI)
              consistently at or above obesity-level throughout the relevant
              period. For example, in July 2013 she had a BMI of 39.32 with a
              height of five feet, two inches and body weight of 215 pounds (Ex.
              2F, p. 137), and she returned to Dr. Al-Omary between August
              2014 and May 2015 for treatment of morbid obesity (Exs. 4F, pp.
              6, 9, 21, and 5F, pp. 6, 18-20, 31). She also complained of back
              pain on occasion, which the medical record indicates worsened
              after the weight gain (Ex. 4F, p. 23). Lastly, in May 2017, she had
              a BMI of 52.12 with a body weight of 285 pounds (Ex. 13F, p. 4),
              which is consistent with her testimony at the hearing regarding her
              body weight.

              This completes review of the medical evidence for the relevant
              period.

TR 21-27 (emphasis in original).

       Of the medical evidence, the ALJ found:

              The undersigned finds that the claimant’s allegations regarding
              impaired cognitive function secondary to right middle cerebral
              artery aneurysm and cerebral arteriovenous malformation, to the
              extent partly corroborated by the objective medical findings
              discussed above, and the opinion evidence [to be] discussed below,
              warrants the mental limitations reflected in the above residual
              functional capacity. Likewise, the undersigned finds that the
              claimant’s obesity with corresponding back and leg pain, and
              difficulty standing or walking for a prolonged time, to the extent


                                              22
             partly corroborated by the medical evidence record, and the
             opinion evidence as discussed below, warrants the exertional and
             postural limitations reflected in the above residual functional
             capacity. Furthermore, the undersigned finds the above
             environmental limitations are warranted to avoid exacerbating the
             claimant’s occasional headaches, and account for her difficulty
             balancing.

TR 27-28.

      Turning to the evaluation of the medical opinion evidence, the ALJ stated:

             As for the opinion evidence, in finding the limitations reflected in
             the above residual functional capacity, the undersigned notes the
             opinion of the psychological consultative examiner (Ex. 6F), who
             found the claimant no more than moderately limited in her ability
             to work with the public and adapt. The undersigned accords this
             examining source medical opinion great weight because it is
             consistent with the objective evidence documented through out the
             medical record, in addition to the noted observations at the hearing
             held on July 20, 2017, discussed throughout this decision.
             Whereas, for the reasons identified immediately below, the
             undersigned gives partial weight to the assessments made by the
             State agency psychological and medical consultants (Exs. 1A and
             4A), who are to be considered and weighed as those of highly
             qualified physicians and psychologists who are experts in
             evaluation of the medical and psychological issues in Social
             Security disability claims (20 CFR 404.1513 and 404.1616). The
             consultants found the claimant limited to less than a full range of
             sedentary work activity, with no more than moderate limitations in
             terms of her understanding and memory, ability to sustain
             concentration and persistence, and adaptation, which is partially
             consistent with the totality of the evidence record. However, based
             upon evidence received at the hearing level, the undersigned finds
             that the claimant is also moderately limited in her ability to interact
             with others, and that she can only maintain concentration,
             persistence, and pace for two hours at a time. Likewise, for these
             same reasons, the undersigned gives partial weight to the
             occupational therapy in-clinic assessment, discussed above, which
             found the claimant had mild to moderately impaired memory, and
             possible impairment in attention, problem solving, and cognitive
             flexibility (Ex. 9F, pp. 63-67).



                                               23
             The undersigned also notes various assessments documented
             throughout the record made by the claimant’s treating physicians.
             Specifically, Dr. Spooner, the claimant’s treating neurologist,
             proffered multiple opinions between October and December 2013
             advising that the claimant remain off work until August 2013,
             subsequently extended to September and then November 2013, at
             which point he indicated she was disabled and her “anticipated”
             recovery would be approximately one year from the time of the
             subarachnoid hemorrhage. (Exs. 11E, pp. 23, 166, 1F, pp. 63-64,
             111-113, 2F, pp. 10, 141, and 9F, pp. 22-24). He also indicated it
             was “likely” the claimants [sic] reported cognitive difficulties (i.e.
             ability to dress herself and “get around”) would be long-term
             problems (Ex. 2F, p. 24). Furthermore, in February 2014, he
             initially opined she could not bend, lift, twist, or sit/stand for a
             prolonged period and would “possibly” require absences from
             work due to headaches; and she would not be able to return to
             work until mid-May 2014 (Ex. 9F, pp. 22-24). Thereafter, in an
             assessment dated late February 2014, he indicated the claimant had
             been restricted beginning October 2013 until October 2014, from
             bending, driving, and performing strenuous activities (Ex. 11E, pp.
             11-12), and he later separately noted disability was appropriate for
             the claimant given she had a relatively severe intracranial injury
             and would always have some corresponding cognitive deficits (Ex.
             9F, p. 30).

             Likewise, Dr. Al-Omary, the claimant’s primary care provider, also
             made an assessment on the claimant’s behalf, dated March 2014,
             wherein he opined she could not stand, walk, or lift due to leg
             problems, and that she also suffered from poor memory, balance,
             and could not drive (Ex. 11E, p. 115). But, as addressed above, the
             medical record shows that by August 2014, the claimant repeatedly
             denied pain or swelling in her legs, exams repeatedly showed she
             had no joint swelling, and objective imaging showed no evidence
             of DVT in either leg (Exs. 4F, pp. 26-29, 5F, pp. 35-38, and 11F, p.
             47).

TR 28-29.

      The ALJ further explained:

             As a threshold matter, the undersigned notes statements that a
             claimant is “disabled”, “unable to work”, “can or cannot perform a
             past job”, or “meets a Listing”, or the like, are not medical


                                              24
                opinions but are administrative findings dispositive of a case,
                requiring familiarity with the regulations and legal standards set
                forth therein. Such issues are reserved to the Commissioner of
                Social Security under 20 CFR 404.1527(d). Thus, a treating
                physician’s opinion, while part of the record and must be
                considered, is not entitled to controlling weight or special
                significance insofar as such statements are made.

                After thoroughly considering the treating physician rule factors (20
                CFR 404.1527(c)(2)) in evaluating the assessments made by the
                claimant’s treating physicians, the undersigned accords little
                weight to the opinions of Dr. Spooner insofar as such opinions
                indicate the claimant has cognitive impairments warranting the
                mental limitations set forth in the above residual functional
                capacity, because the medical evidence record supports finding that
                the claimant has moderate mental restrictions. Except for the
                February 2014 assessments, his opinions were otherwise limited to
                temporary leave from work or statements that the claimant was
                disabled. For the reasons described below, the undersigned
                accords more weight to the February 2014 assessments made by
                Dr. Spooner, and the March 2014 assessment made by Dr. Al-
                Omary, insofar as the medical evidence supports finding that the
                claimant is limited to sedentary exertional work activity with
                additional postural limitations. However, the undersigned finds
                that the medical evidence record does not support finding that the
                claimant can never bend, lift, or twist, or requires absences from
                work due to headaches.

TR 29.

         Addressing Plaintiff’s testimony and subjective complaints, the ALJ stated:

                According to the testimony of the claimant and the July 2017
                attorney-representative pre-hearing brief (Ex. 13E), the claimant
                weights 295 pounds and alleges disability due to a combination of
                physical conditions with corresponding physical and mental
                symptoms or limitations. This includes cognitive dysfunction
                secondary to aneurism, weekly headaches, back and leg pain, and
                problems in memory and concentration, as well as reading and
                writing (Ex. 13E, p. 4; and Testimony). She reportedly takes
                ibuprofen and Advil for her headaches, and she indicated she lays
                down the majority of the day and sleeps to alleviate pain
                (Testimony). The claimant further alleges her impairments limit


                                                 25
             her functional ability to stand or walk for longer than five minutes
             at a time, sit for longer than 30 minutes at a time, lift, bend at the
             waist, squat, reach, kneel, and stair climb (Ex. 4E, p. 6; and
             Testimony). She also reports difficulty in completing tasks,
             understanding, and following instructions (Id.).

             Of note, the claimant provided different responses throughout the
             record regarding her daily living activities during the relevant
             period, and the record shows inconsistencies regarding her
             command of the English language. For example, according to the
             Adult Function Report completed by the claimant’s representative
             in April 2015 (Ex. 4E), the claimant reportedly uses a wheel chair
             for far distances and a walker and cane for shorter distances, and
             she reports these two adaptive devices/equipment were initially
             prescribed in 2012 (p. 7). However, according to the medical
             record, she denied the use of any adaptive equipment in July 2014,
             and she was found to have independent functional mobility (Ex.
             9F, pp. 65-67). The claimant also alleges she “did not do
             anything” after her aneurism; however, as previously addressed
             above, she worked in 2014, albeit not at substantial gainful activity
             level (Exs. 4D and 5D; and Testimony), as well as occasionally
             prepared meals, watched TV, attended church, and visited others
             (Ex. 6F, pp. 2-3). She further alleges that she is illiterate and
             cannot read or write English. However, this is inconsistent with
             testimony and the objective evidence. For example, during the
             hearing it was observed that the claimant was responding to
             questions posed to her in English sometimes without waiting for
             the interpreter. Likewise, according to the July 2015 psychological
             consultative exam report located at Exhibit 6F: “For the most part,
             she could understand, [sic] what the examiner was asking her and
             she responded in English.” (p. 1). The record also shows the
             claimant has lived in the U.S. for approximately 18 years, and that
             she has a long work history where she testified she took orders in
             English (Ex. 6F, p. 2; and Testimony). Furthermore, she held a
             driver’s license in the U.S. at one point and she testified that her
             daughter did not translate the booklet for her.

TR 20-21.

      Of Plaintiff’s subjective complaints, the ALJ ultimately determined:

             After careful consideration of the evidence, the undersigned finds
             that the claimant’s medically determinable impairments could


                                               26
                reasonably be expected to produce the above alleged symptoms;
                however, the claimant’s statements concerning the intensity,
                persistence and limiting effects of these symptoms are not entirely
                consistent with the medical evidence and other evidence in the
                record for the reasons explained in this decision. Accordingly,
                these statements have been found to affect the claimant’s ability to
                work only to the extent they can reasonably be accepted as
                consistent with the objective medical and other evidence.

TR 27.

         The ALJ added:

                The evidence of record as a whole supports the residual functional
                capacity cited above, and it does not contain any unaddressed
                contrary findings, other than the claimant’s disabling allegations.
                However, for the reasons addressed throughout this decision, the
                claimant’s allegations are not fully consistent with the record.

TR 29.

         The ALJ additionally considered Plaintiff’s medications and any resultant side-effects,

noting: “there is no evidence of any current adverse medication side effects that would interfere

with the claimant’s ability to perform work within the above residual functional capacity.” Id.

         Ultimately, the ALJ summarized the basis of her residual functional capacity

determination as follows:

                In sum, the above residual functional capacity assessment is
                supported by the preponderance of evidence. The nature and scope
                of the claimant’s treatment has remained relatively consistent and
                conservative since October 2013. It does not reflect an intensity or
                frequency of symptom exacerbation as would suggest an inability
                to sustain regular and continuous work within the parameters
                reflected in the above residual functional capacity. Furthermore,
                the limitations adopted herein adequately account for the objective
                medical findings documented throughout the record as well as the
                limitations reflected in the opinion evidence, as discussed above,
                including repeated examination findings of normal range of motion
                with no joint swelling (Exs. 2F, pp. 89, 91, 97, 4F, pp. 7, 10, 13,


                                                 27
               18, 20, 23, 27, 29, 34, 37, 40, 5F, pp. 8, 11, 16, 19, 21, 24, 28-30,
               33, 42-48, 7F, p. 12, 8F, p. 15, 9F, pp. 74-75, and 13F, pp. 8, 12-
               13, 24-25, 30, 39, 46); grossly intact cranial nerves II-XII; normal
               motor function and deep tendon reflexes; negative cerebellar signs;
               and no focal sensory deficit (Exs. 2F, pp. 89, 91, 97, 4F, pp. 7, 10,
               13, 18, 20, 23, 27, 29, 34, 37, 40, 5F, pp. 8, 11, 16, 19, 21, 24, 28-
               30, 33, 42-48, 7F, p. 12, 8F, p. 15, 9F, pp. 74-75, and 13F, pp. 8,
               12-13, 24-25, 30, 39, 46); normal insight and judgment (Exs. 2F,
               pp. 89, 91, 97, 4F, pp. 7, 10, 13, 18, 20, 23, 27, 29, 34, 37, 40, 5F,
               pp. 8, 11, 16, 19, 21, 24, 28-30, 33, 42-48, 7F, pp. 12, 8F, p. 15,
               9F, pp. 74-75, and 13F, pp. 8, 12-13, 24-25, 30, 39, 46); alert and
               oriented to person, place, and time (Exs. 2F, pp. 89, 91, 97, 4F, pp.
               7, 10, 13, 18, 20, 23, 27, 29, 34, 37, 40, 5F, pp. 8, 11, 16, 19, 21,
               24, 28-30, 33, 42-48, 7F, p. 12, 8F, p. 15, 9F, pp. 74-75, 11F, pp. 3,
               9, 16, 26, 32, 36, 43, 12F, p. 47, 13F, pp. 8, 12-13, 24-25, 30, 39,
               46, and 14F, pp. 2-13, 16-27); and mixed findings involving
               positive impaired recent memory (Exs. 4F, pp. 7-13, 18-29, 34-40,
               5F, pp. 8-11, 16-24, 28-33, 7F, p. 12, 8F, p. 15, 9F, pp. 74-75, and
               13F, pp. 8, 12-13, 24-25, 30, 39, 46); but also later findings of no
               impairment of recent or remote memory (Exs. 12F, pp. 47, 66, and
               14F, pp. 2-13, 16-25). While the undersigned fully sympathizes
               with the claimant’s limiting symptoms, the totality of the evidence
               record supports a finding that her symptoms are only limiting to the
               extent reflected in the above residual functional capacity, not
               disabling.

TR 29-30.

       As discussed above, Plaintiff’s first point of contention is that the ALJ failed to consider

whether her findings established a closed period of disability because she did not render one

residual functional capacity determination prior to Plaintiff’s improvement and a separate

residual functional capacity determination after Plaintiff’s improvement. Docket No. 19.

       In order to establish an entitlement to benefits (whether via a closed period of disability or

disability in general), a claimant bears the burden of proving his/her inability to engage in any

substantial gainful activity because of a medically determinable physical or mental impairment

which lasted “a continuous period of not less than 12 months.” See 42 U.S.C.§ 423(d)(1)(A); 20


                                                 28
CFR §§ 404.1594 and 416.994. This continuous twelve-month durational requirement period

begins at the time a claimant is continuously unable to engage in substantial gainful activity, and

has not engaged in substantial gainful activity, because of a medically determinable impairment.

See id; POMS DI 25510.001. Even if a claimant experiences medical improvement, he/she must

nevertheless meet the continuous twelve-month durational requirement. Id.

       As set forth above, after considering the medical and testimonial evidence of record,

including, inter alia, Plaintiff’s treatment records, the objective medical evidence, the medical

opinion evidence, and Plaintiff’s subjective complaints, the ALJ in the case at bar determined

that Plaintiff had failed to establish that she had been unable to engage in any substantial gainful

activity because of a medically determinable physical or mental impairment that lasted for a

continuous period of not less than twelve months, instead finding that Plaintiff retained the

residual functional capacity to perform a limited range of sedentary work with additional

restrictions, and that, even given her limitations, there were jobs that existed in the national

economy that Plaintiff could perform. TR 19-20, 30. Because the ALJ did not find that Plaintiff

met the continuous twelve-month durational requirement, she was not required to render pre-and

post improvement residual functional capacity determinations, and the ALJ’s singular residual

functional capacity determination was proper.

       Additionally, with regard to Plaintiff’s contention that, in rendering her decision, the ALJ

improperly “engage[d] in lay medical analysis,” the ALJ’s rationale, quoted above, demonstrates

that she properly evaluated the medical and testimonial evidence of record, reached a reasoned

decision, articulated the basis for her decision, identified inconsistencies in the evidence, and

explained the opinions/evidence she accepted, the weight accorded thereto, and the reasons


                                                  29
therefor. The ALJ’s evaluation of the record was proper; her decision was supported by

substantial evidence; and her determination should stand.

       Turning to Plaintiff’s contention that the ALJ’s reliance upon the testimony of the VE to

deny benefits at step five was erroneous because it was “based on an inaccurate or legally

deficient residual functional capacity finding,” as discussed above, the ALJ’s residual functional

capacity determination was proper. Moreover, an ALJ may rely on the testimony of a VE in

response to a hypothetical question as substantial evidence of the existence of a significant

number of jobs that the claimant is capable of performing as long as the hypothetical question

accurately represents the claimant’s credible limitations. See Varley v. Sec’y of Health & Human

Servs., 820 F.2d at 779, quoting O’Banner v. Sec’y of Health, Ed. & Welfare, 587 F.2d 321, 323

(6th Cir. 1978). In the instant action, six hypothetical questions were posed to the VE: four by

the ALJ and two by Plaintiff’s counsel, each containing varying combinations of limitations.

After hearing the VE’s response to all six hypotheticals, the ALJ accepted the VE’s testimony

regarding the hypothetical containing the limitations the ALJ ultimately deemed credible,

supported by the evidence, and ultimately accepted. This is proper.

       Because the ALJ properly evaluated the medical and testimonial evidence of record,

proffered appropriate hypothetical questions to the VE, accepted the VE’s testimony regarding

Plaintiff’s limitations deemed credible, reached a reasoned decision, articulated the basis for her

decision, and her decision was supported by substantial evidence, the ALJ’s determination

should stand.

                                  IV. RECOMMENDATION

       For the reasons discussed above, the undersigned recommends that Plaintiff’s “Motion


                                                30
for Judgment on the Record” be DENIED, and that the decision of the Commissioner be

AFFIRMED.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to

this Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of

service of this Report and Recommendation can constitute a waiver of further appeal of this

Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985), reh’g denied, 474 U.S. 1111

(1986); 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72.



                                                           ________________________________
                                                             JEFFERY S. FRENSLEY
                                                             United States Magistrate Judge




                                                 31
